     Russell Brown
     CHAPTER 13 TRUSTEE
     Suite 800
     3838 North Central Avenue
     Phoenix, Arizona 85012-1965
     Phone: 602.277.8996
     mail@ch13bk.com
                                             UNITED STATES BANKRUPTCY COURT
                                                      DISTRICT OF ARIZONA
    TANA M. CURRY,                                   (xxx-xx-4118)          Chapter 13
                                                                            Case No. 2-19-bk-12412 PS

    4115 WEST MESCAL STREET
    PHOENIX, AZ 85029                                                       TRUSTEE'S NOTICE OF FINAL CURE PAYMENT FOR
                                                           Debtor.          PREPETITION ARREARS ON MORTGAGE CLAIM


           Pursuant to Rule 3002.1(f), F.R.B.P., Russell Brown, Chapter 13 Trustee, files this NoƟce of Final Cure Payment to
    the creditor listed below that the amount required to cure the prepeƟƟon arrearage in the claim listed below, has been
    paid in full. This is a not a conduit mortgage payment case and the Debtor is paying the post-peƟƟon mortgage
    payments directly to the claimant. To assist the creditor in reconciling the claim, a history of payments by the Trustee is
    provided.
                                                                    Amount of
                                                                   Prepetition           Amount of Prepetition
                                                                    Arrearage             Arrearage to be Paid                    Amount of
                                                                       in Proof                by Trustee Per         Prepetition Arrearage
                                                 Claim                of Claim                 Confirmed Plan
Creditor                                        Number                                                                     Paid By Trustee

US BANK HOME MORTGAGE                                006           $1,608.57                       $1,608.57                   $1,608.57
4801 FREDERICA ST.
OWENSBORO, KY 42301                                   Last Four Digits of Account Number:         4073
(800) 365-7772                                                  Date Proof of Claim Filed:        11/20/2019
                                                     Date of Last Trustee Pmt to Claimant:        01/27/2021
                                                                               DescripƟon:        4115 W. MESCAL ST., PHOENIX, AZ 85029

                                                      Trustee's Disbursement History:
                       Date                Check #          Principal Amt         Interest Amt                   Total
                 09/29/2020                 785106               $24.54                   $0.00                   $24.54
                 10/29/2020                 785845              $414.62                   $0.00                  $414.62
                 11/25/2020                 786551              $414.62                   $0.00                  $414.62
                 12/30/2020                 787286              $414.62                   $0.00                  $414.62
                 01/27/2021                 788040              $340.17                   $0.00                  $340.17
                               Total Amounts Paid:           $1,608.57                   $0.00              $1,608.57




            Case 2:19-bk-12412-PS           Doc 40         Filed 01/27/21         Entered 01/27/21 10:19:54                Desc
                                                             Page 1 of 2
    Pursuant to Rule 3002.1(g), F.R.B.P., within 21 days, US BANK HOME MORTGAGE, or the current holder of the claim,
is obligated to file with the Bankruptcy Court and serve a statement as a supplement to its proof of claim staƟng: (1)
whether it agrees that the Debtor has paid in full the amount required to cure default on the claim; and (2) whether the
Debtor otherwise is current on all post-peƟƟon payments consistent with § 1325(b)(5) of the Code. The claimant's
statement shall itemize the required cure or post-peƟƟon amounts, if any, that the holder of the claim contends remains
unpaid as of the date of the statement. AŌer the filing of the statement of the holder of the claim, the Trustee does not
intend to file a moƟon pursuant to Rule 3002.1(h), but the Debtor is enƟtled to do so.

                                                                   /s/ Russell Brown , Trustee
       A copy was mailed or emailed to:

       US BANK HOME MORTGAGE
       4801 FREDERICA ST.
       OWENSBORO, KY 42301

        US BANK HOME MORTGAGE
        4801 FREDERICA ST.
        OWENSBORO, KY 42301



       BONIAL & ASSOCIATES PC
       P.O. BOX 9013
       ADDISON, TX 75001



       TANA M. CURRY
       4115 WEST MESCAL STREET
       PHOENIX, AZ 85029



       PHOENIX FRESH START
       tom@nwrelief.com
       AƩorney for Debtor


                                     Michele Bacon
                                     2021.01.27 09:54:01 -07'00'
        mbacon@ch13bk.com




        Case 2:19-bk-12412-PS          Doc 40      Filed 01/27/21 Entered 01/27/21 10:19:54              Desc
                                                     PagePage
                                                           2 of 22of 2
